USCA11 Case: 20-14782    Date Filed: 11/24/2021   Page: 1 of 21




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14782
                 Non-Argument Calendar
                 ____________________

BRO. T. HESED-EL,
                                            Plaintiff-Appellant,
versus
ALDRIDGE PITE, LLP,
BRAGG & ASSOCIATES REAL ESTATE, LLC,
WELLS FARGO BANK N.A.,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,


                                        Defendants-Appellees.
USCA11 Case: 20-14782       Date Filed: 11/24/2021     Page: 2 of 21




2                      Opinion of the Court                20-14782

                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:19-cv-00162-JRH-BKE
                    ____________________

Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       Bro. T. Hesed-El (occasionally referred to as “Stephen Lee”
in the record) appeals the dismissal of his second amended com-
plaint, the denial of leave to amend, and the denial of his motions
for post-judgment relief. After careful review, we affirm.
                           I. Background
       In this case, Hesed-El brings a variety of claims broadly re-
lating to the nonjudicial foreclosure sale of, and his eviction from,
two properties in Augusta, Georgia: (a) 3620 Goldfinch Drive
(Goldfinch); (b) 2828 Meadowbrook Drive (Meadowbrook). Be-
cause it’s relevant to the issues on appeal, we summarize the pro-
gression of this case before the district court.
A. Original Complaint
      Hesed-El initiated this case in September 2019 by filing a 36-
page complaint, consisting of 208 paragraphs and alleging thirteen
counts. In an attached “Affidavit in Support of Complaint,”
USCA11 Case: 20-14782         Date Filed: 11/24/2021     Page: 3 of 21




20-14782                Opinion of the Court                          3

consisting of 49 paragraphs, Hesed-El restated or added to the com-
plaint’s factual allegations and listed two additional counts.
       Since Hesed-El moved to proceed in forma pauperis (“IFP”),
a magistrate judge screened his filings and ordered him to file an
amended complaint. The magistrate judge found that the com-
plaint was a “shotgun pleading” that “patently violates” Rule
8(a)(2), Fed. R. Civ. P., noting that each of its thirteen counts incor-
porated by reference all the complaint’s factual allegations, and
that it included extraneous information not connected to any
claim. The magistrate judge gave detailed instructions for the
amended complaint, warning that failure to comply may result in
dismissal. Among other things, the magistrate judge ordered
Hesed-El to “state in the single amended complaint . . . all claims
that he wishes the Court to consider.” Also, the judge stated,
Hesed-El “shall not incorporate [exhibits to the complaint] by ref-
erence as a means of providing the factual basis for his pleading.”
B. First Amended Complaint
        On September 23, 2019, Hesed-El submitted a 24-page
amended complaint consisting of 95 paragraphs and raising nine
claims. While shorter than the original complaint, the amended
complaint still violated the magistrate judge’s order. Hesed-El
failed to remove the information identified by the magistrate judge
as extraneous and irrelevant. And he didn’t limit his allegations to
a single filing, again bolstering the pleading’s factual allegations
with an “Affidavit in Support of Complaint.”
USCA11 Case: 20-14782        Date Filed: 11/24/2021     Page: 4 of 21




4                      Opinion of the Court                 20-14782

       In November 2019, Hesed-El filed a motion to clarify the
amended complaint and submitted proposed amendments. The
magistrate judge granted the motion, finding that the defendants,
who had just appeared in the case, would not be prejudiced. But
the magistrate judge again ordered Hesed-El to “include all of his
allegations in one document”—a stand-alone “complete amended
complaint”—and not to “incorporate by reference ‘affidavits and
exhibits on file,’ as he attempt[ed] to do on the first page” of his
proposed amendments.
C. Second Amended Complaint
       On November 14, 2019, Hesed-El submitted a thirteen-page
second amended complaint consisting of 77 paragraphs and raising
ten claims. In clear violation of the magistrate judge’s instructions,
he also attached as an exhibit a seven-page “Bill of Particulars” con-
taining an additional 63 paragraphs of allegations, which the second
amended complaint purported to “incorporate[] by reference as if
stated verbatim” in the complaint.
      We review these filings in more detail before turning to the
defendants’ motions to dismiss.
      1. Second Amended Complaint’s Allegations and Claims
      As noted above, Hesed-El’s claims relate to two properties
in Augusta, Georgia, which we refer to as “Goldfinch” and “Mead-
owbrook.” Hesed-El purchased Goldfinch in 2007 with a loan from
Wells Fargo’s predecessor of $82,900, which was secured by the
property. In September 2015, in response to an inquiry by Hesed-
USCA11 Case: 20-14782        Date Filed: 11/24/2021     Page: 5 of 21




20-14782               Opinion of the Court                         5

El, Wells Fargo provided him a mortgage payoff quote of
$86,509.24. On September 26, 2015, according to the pleading,
Wells Fargo “received two checks from Plaintiff, via certified mail,”
in the amounts of $86,467.24 and $42.00. In Hesed-El’s view, there-
fore, his mortgage balance “should be $0.00.”
        Wells Fargo failed to apply these funds to Hesed-El’s mort-
gage balance or to return the funds. Instead, Hesed-El alleged, it
reported to credit agencies that the mortgage loan was delinquent.
It also hired Aldridge Pite, LLP, to send debt letters in anticipation
of foreclosure, which “falsely implied the involvement of an attor-
ney” and were “purposely mailed to incorrect mailing addresses.”
Then, in January 2018, Wells Fargo sold Goldfinch to the Federal
National Mortgage Association (Fannie Mae) without complying
with “all the requirements of O.C.G.A. § 44-14-160, et seq.” And in
July 2019, Fannie Mae, through its agent Bragg & Associates Real
Estate, LLC, allegedly evicted Hesed-El from Goldfinch without
satisfying “all the requirements of O.C.G.A. § 44-7-50 et seq.”
       In September 2016, Hesed-El asserted, he took possession of
Meadowbrook after it was “abandoned” by the previous occu-
pants, whom he didn’t know. He claimed title to Meadowbrook
by some sort of adverse-possession theory and by “restoration of
right.” In April 2017, in Hesed-El’s view, Wells Fargo sold Mead-
owbrook to Fannie Mae without satisfying “all the requirements of
O.C.G.A. § 44-14-160, et seq.” Then, Fannie Mae, through its agent
Bragg & Associates, allegedly evicted him from Meadowbrook
USCA11 Case: 20-14782       Date Filed: 11/24/2021     Page: 6 of 21




6                      Opinion of the Court                20-14782

without satisfying “all the requirements of O.C.G.A. § 44-7-50 et
seq.”
        Hesed-El raised a variety of claims based on these allega-
tions. He accused Wells Fargo of breaching the payoff agreement
by refusing to credit his two checks (Count 1); wrongfully convert-
ing the payoff money (Count 2); violating the Fair Credit Reporting
Act (“FCRA”), the Federal Debt Collection Practices Act
(“FDCPA”), and state consumer-protection law by reporting and
attempting to collect on the alleged debt after the attempted payoff
(Count 3); negligently representing it would apply the payoff funds
(Count 4); unjustly enriching itself (Count 5); inducing his reliance
on a promise to apply the payoff funds (Count 6); and wrongfully
foreclosing on Goldfinch (Count 7). In addition, Hesed-El alleged
that Aldridge Pite joined in the consumer-protection violations
(Count 3), that Fannie Mae, Aldridge Pite, and Bragg & Associates
wrongfully evicted him from Goldfinch and Meadowbrook (Count
8), that all defendants deprived him of steady rental income and the
chance to sell both homes (Count 9), and that all defendants were
jointly and severally liable (Count 10).
      2. Attached “Bill of Particulars”
       The second amended complaint also purported to “incorpo-
rate by reference” the factual allegations contained in a seven-page
“Bill of Particulars” attached as an exhibit. The exhibit restated
some allegations and added some new ones.
USCA11 Case: 20-14782        Date Filed: 11/24/2021     Page: 7 of 21




20-14782               Opinion of the Court                         7

        Among other things, the Bill of Particulars expanded on the
alleged consumer-protection violations. According to that docu-
ment, Well Fargo hired Aldridge Pite “to conduct a dunning cam-
paign using computer-generated letters to collect the alleged debt”
from Hesed-El. As part of that campaign, the Bill of Particulars
continued, Aldridge Pite sent “at least six separate initial debt let-
ters” to an “incorrect name and address.” And the letters allegedly
otherwise “failed to include a clear and prominent statement indi-
cating whether an attorney was involved in the drafting of the debt
letter as required by Greco v. Trauner, Cohen & Thomas, L.L.P.,
412 F.3d 360 (2d Cir. 2005).”
       In addition, the Bill of Particulars described in more detail
Hesed-El’s eviction from Goldfinch and Meadowbrook. Hesed-El
claimed that he was “not a ‘mere squatter’ or tenant” of Meadow-
brook but was instead “acting as the landlord.” Similarly, he said
he had been renting out Goldfinch to others. Hesed-El asserted
that Fannie Mae and its agents failed to send him any demand to
surrender the properties or to serve him with the dispossessory af-
fidavits and summonses. And he maintained that the defendants
lacked “any lawful title to Goldfinch or Meadowbrook.”
      3. Motions to Dismiss
       The defendants moved to dismiss the second amended com-
plaint. Fannie Mae and Wells Fargo jointly argued that dismissal
was warranted under Rule 12(b)(6), Fed. R. Civ. P., because the
complaint failed to state a plausible claim to relief. They noted that
Hesed-El relied on frivolous legal theories which had been
USCA11 Case: 20-14782       Date Filed: 11/24/2021     Page: 8 of 21




8                      Opinion of the Court                20-14782

uniformly rejected in federal and state courts. They also attached
91 pages of exhibits, including loan and foreclosure documents and
Hesed-El’s payoff attempt, which they asserted were central to his
claims and so could be considered at the motion-to-dismiss stage.
       In separate motions, Aldridge Pite and Bragg & Associates
likewise sought dismissal of the second amended complaint for fail-
ure to state a claim. Aldridge Pite attached 139 pages of exhibits to
its motion to dismiss. It also contended that the second amended
complaint violated Rule 8 and the court’s order requiring that all
allegations be included in one document.
       Hesed-El filed a response, arguing that the motions to dis-
miss should be denied and that the court should not consider the
exhibits attached to the motions. Fannie Mae, Wells Fargo, and
Aldridge Pite filed replies.
      4. Exhibits Attached to the Motions to Dismiss
       The documents attached to the defendants’ motions to dis-
miss including copies of the following: (a) the security deed and
note Stephen Lee (now Hesed-El) executed in connection with the
purchase of Goldfinch in 2007, and an assignment of the deed to
Wells Fargo in 2010; (b) the letter and checks Hesed-El sent to
Wells Fargo to pay off his mortgage balance in 2015; and (c) docu-
ments related to the nonjudicial foreclosure sales of Goldfinch and
Meadowbrook, including letters sent to Hesed-El by Aldridge Pite.
     Regarding the payoff attempt, the defendants’ evidence
showed that Hesed-El sent two checks to Wells Fargo along with
USCA11 Case: 20-14782            Date Filed: 11/24/2021         Page: 9 of 21




20-14782                   Opinion of the Court                               9

an explanatory letter in September 2015. One check appears to be
an ordinary postal money order for $42.00. The other check, in the
amount of $86,467.24, appears to be a personal check from Stephen
Lee (Hesed-El) on which various incoherent information has been
written by hand. The top left lists Lee’s preprinted name and con-
tact information, as well as a nine-digit “Bond #” and an eleven-
digit “BC #” in handwriting. The check is designated at the top as
an “International Bill of Exchange MONEY ORDER” and is written
out to “UNITED STATES TREASURY—CREDIT TO: WELLS
FARGO HOME MORTGAGE.” In the area below that, a person
has written “Deposit UNITED STATES TREASURY ONLY.” If
our brief description of this check leaves any doubt, we agree with
the defendants and the district court that the “bill of exchange”
quite plainly is not real money.1
C. Proposed Third Amended Complaint



1 In a letter sent with the check, Lee cited various irrelevant statutes and in-
structed Wells Fargo to present the enclosed “bill of exchange” to the “Secre-
tary of the Treasury,” who would exchange it for U.S. currency because Lee
had “deposited a Private Registered Bond for Offset and Discharge in the
United States Treasury for this very purpose.” As the district court observed,
the check appears to rely on frivolous legal theories propounded by the so-
called “redemption movement,” under which the U.S. Government, after
abandoning the gold standard, allegedly started using its citizens as collateral
and set up a secret account for each citizen at birth, which citizens can “re-
deem” or reclaim to pay bills by invoking certain procedures. See, e.g., United
States v. Barber, 606 F. App’x 533, 534 n.1 (11th Cir. 2015); Stevenson v. Bank
of Am., 359 S.W.3d 466, 468 n.6 (Ky. Ct. App. 2011).
USCA11 Case: 20-14782        Date Filed: 11/24/2021      Page: 10 of 21




10                      Opinion of the Court                   20-14782

       On January 9, 2020, after the motions to dismiss were fully
briefed, Hesed-El filed a motion to amend the complaint and at-
tached a proposed third amended complaint. He explained that he
had reviewed the relevant standards regarding shotgun pleadings
and acknowledged that all three of his complaints may have vio-
lated those standards. Yet he stressed he didn’t intend to burden
the court or the defendants, he made a good-faith mistake, his pro-
posed complaint was free of the prior deficiencies, and the defend-
ants would not be prejudiced by amendment. The defendants op-
posed any further amendment.
       The third amended complaint incorporated allegations that
were previously in the Bill of Particulars and expanded on facts un-
derlying the consumer-protection claims. It also dropped the
claims based directly on the payoff attempt, without clearly saying
why, and instead raised just five causes of action: (1) violation of
the FCRA; (2) violation of the FDCPA; (3) wrongful foreclosure of
Goldfinch by Wells Fargo; (4) wrongful evictions from both prop-
erties by Fannie Mae, Aldridge Pite, and Bragg & Associates; and
(5) negligence based on a substantial portion of the defendants’ al-
leged conduct.
       Contrary to Hesed-El’s claim, the third amended complaint
was not free of the deficiencies noted in his earlier pleadings. It still
included information previously identified by the magistrate judge
as extraneous and irrelevant. And Hesed-El again failed to limit his
factual allegations to a single filing, submitting an “Affidavit in
USCA11 Case: 20-14782            Date Filed: 11/24/2021         Page: 11 of 21




20-14782                   Opinion of the Court                               11

Support of 3rd Amended Complaint” containing an additional fif-
teen paragraphs of factual allegations.
D. District Court’s Dismissal of Second Amended Complaint and
   Denial of Leave to Amend
       On June 12, 2020, the district court dismissed Hesed-El’s sec-
ond amended complaint. 2 To start, it described the complaint as a
“shotgun pleading” that impermissibly used an attached affidavit to
bolster the complaint, in direct violation of the court’s prior orders
regarding earlier versions of the complaint. Alone, the court
stated, this was “an independent basis to dismiss Plaintiff’s second
amended complaint.”
        Nonetheless, the district court proceeded to “detail[] the fri-
volity of Plaintiff’s lawsuit” and addressed each claim alleged in the
second amended complaint and why it failed as a matter of law. In
doing so, the court stated that it could consider the defendants’ ex-
hibits without converting the motions to dismiss into motions for
summary judgment because the documents were central to Hesed-
El’s claims and he didn’t meaningfully dispute their authenticity. It
also appears the court declined to consider the factual allegations


2 The district court also imposed a $200 “frivolity bond” for one year in all
future cases filed by Hesed-El, but Hesed-El has abandoned any challenge to
that ruling by failing to meaningfully address it in his initial brief on appeal.
See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681–82 (11th Cir. 2014)
(passing references to an issue are not enough to properly raise it for review).
To the extent he raises an argument in the reply brief, it “come[s] too late.”
Id. at 683.
USCA11 Case: 20-14782        Date Filed: 11/24/2021     Page: 12 of 21




12                      Opinion of the Court                 20-14782

in the attached Bill of Particulars and instead limited its analysis to
the allegations in the second amended complaint.
        On the merits of Hesed-El’s claims, the district court found
that several claims failed because they were supported solely by
conclusory or “threadbare” allegations of wrongdoing, including
the FDCPA claim against Wells Fargo and Fannie Mae, the state
consumer-protection claim, the wrongful-foreclosure claim, and
the wrongful-eviction claim. Many other claims—including for
breach of contract, conversion, negligent representation, promis-
sory reliance, and violating the FCRA—relied on the “frivolous”
assertion that the “International Bill of Exchange Money Order”
was legal tender and so, in the court’s view, were not plausible.
The court noted that other courts have uniformly found similar
payment instruments to be fictitious currency. As for the FDCPA
claim against Aldridge Pite, the court stated that Aldridge Pite “ex-
pressly made known its participation as foreclosure counsel,” and
that foreclosure counsel’s nonjudicial foreclosure on a security in-
terest is not “debt collection” under the FDCPA as a matter of law.
        Finally, the district court denied Hesed-El’s motion for leave
to file a third amended complaint. The court cited five “independ-
ent[]” grounds for its decision: (1) undue delay, because the pro-
posed third amended complaint included a new negligence claim
based on facts known long before the motion was filed; (2) bad
faith, since Hesed-El waited for the defendants to fully brief their
motions to dismiss his meritless shotgun pleading before moving
to amend; (3) repeated failure to cure deficiencies, because Hesed-
USCA11 Case: 20-14782        Date Filed: 11/24/2021     Page: 13 of 21




20-14782                Opinion of the Court                        13

El, in the court’s view, admitted the second amended complaint
was a shotgun pleading, and because his proposed third amended
complaint, like his prior pleadings, defied the magistrate judge’s or-
der “prohibiting Plaintiff’s practice of filing piecemeal complaints
incorporating affidavits”; (4) undue prejudice, because the pro-
posed amendments continued a pattern of “asserting new causes of
action not present in the pleading before”; and (5) futility, since the
allegations for each proposed claim, even accepted as true, didn’t
state a plausible claim to relief. The court also noted that Hesed-
El had previously filed several lawsuits involving the same defend-
ants and issues as in this action.
E. Post-Judgment Issues
        Following the entry of judgment, Hesed-El submitted sev-
eral filings requesting reconsideration of the denial of leave to
amend, “judicial notice” of various information and documents,
and a hearing, among other things. The district court denied these
requests on November 30, 2020. The court found no grounds to
reconsider any of its rulings, stating that Hesed-El simply disagreed
with the court. And it saw “no reason to take judicial notice” since
the case was closed. Hesed-El now appeals.
                       II. Standards of Review
       We review de novo the dismissal of a complaint for failure
to state a claim under Rule 12(b)(6), Fed. R. Civ. P., accepting the
complaint’s factual allegations as true and construing them in the
USCA11 Case: 20-14782      Date Filed: 11/24/2021     Page: 14 of 21




14                     Opinion of the Court               20-14782

light most favorable to the plaintiff. Hunt v. Aimco Props., L.P.,
814 F.3d 1213, 1221 (11th Cir. 2016).
        “We review a dismissal on Rule 8 shotgun pleading grounds
for an abuse of discretion.” Vibe Micro, Inc. v. Shabanets, 878 F.3d
1291, 1294 (11th Cir. 2018). Likewise, we review a district court’s
decision to deny leave to amend for an abuse of discretion.
Woldeab v. Dekalb Cnty. Bd. Of Educ., 885 F.3d 1289, 1291 (11th
Cir. 2018). Finally, we review “the denial of post-judgment mo-
tions under an abuse of discretion standard.” Green v. Union
Foundry Co., 281 F.3d 1229, 1233 (11th Cir. 2002). A court abuses
its discretion when it makes a clear error of judgment, applies the
wrong legal standard, or relies on clearly erroneous factual find-
ings. Sleeth v. Comm’r of Internal Revenue, 991 F.3d 1201, 1204
(11th Cir. 2021).
                          III. Discussion
       On appeal, Hesed-El primarily argues that the district court
erred in denying leave to file a third amended complaint, challeng-
ing each of the five grounds cited by the court. While making those
arguments, he also contends that the second amended complaint
was filed in compliance with the magistrate judge’s orders and was
not a shotgun pleading, and that it stated at least one plausible
claim to relief. We start with the dismissal of the second amended
complaint and then address leave to amend.
A. Dismissal of Second Amended Complaint
USCA11 Case: 20-14782       Date Filed: 11/24/2021     Page: 15 of 21




20-14782               Opinion of the Court                        15

        We affirm the dismissal of the second amended complaint
for failure to state a claim. Therefore, we need not directly resolve
whether the second amended complaint was also subject to dismis-
sal with prejudice as a shotgun pleading or for failure to follow a
court order.
        To obtain reversal of a judgment on appeal, the appellant
must convince us that each of the “stated ground[s] for the judg-
ment against him is incorrect.” Sapuppo v. Allstate Floridian Ins.
Co., 739 F.3d 678, 680 (11th Cir. 2014). Part of doing that involves
“plainly and prominently” raising the issues for which appellate re-
view is sought. Id. at 681. References to an issue in passing or in
conclusory terms are insufficient and will result in abandonment of
the issue on appeal. See id. (“We have long held that an appellant
abandons a claim when he either makes only passing references to
it or raises it in a perfunctory manner without supporting argu-
ments and authority.”). And while we liberally construe pro se
briefs, “issues not briefed on appeal by a pro se litigant are deemed
abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008).
        Here, Hesed-El has abandoned any challenge to the dismis-
sal of the second amended complaint for failure to state a plausible
claim. Hesed-El’s initial brief on appeal doesn’t address the district
court’s thorough reasoning for dismissing the claims in that plead-
ing on the merits, except for this lone statement: “As to the second
amended complaint, at the very least, Plaintiff stated a plausible
claim against Aldridge Pite in that it used false, deceptive, or
USCA11 Case: 20-14782           Date Filed: 11/24/2021         Page: 16 of 21




16                         Opinion of the Court                      20-14782

misleading representations or means in connection with the collec-
tion of a debt.”
        Such a passing, conclusory statement is insufficient to raise
that issue for review, even in light of Hesed-El’s pro se status. See
Timson, 518 F.3d at 874. Hesed-El doesn’t explain how the allega-
tions in the second amended complaint stated a plausible FDCPA
claim; he simply asserts that they did. Nor does he identify any
deficiencies in the district court’s reasons for dismissing that claim
based on the factual allegations in the second amended complaint,
as opposed to his other filings. And because his initial brief other-
wise fails to address the claims in the second amended complaint,
we must conclude that he has abandoned any challenge to the dis-
missal of that pleading as a whole for failure to state a claim. 3 See




3 Hesed-El maintains that the district court erred by considering the exhibits
to the motions to dismiss without converting the motions to ones for sum-
mary judgment. But we agree with the district court that many of the docu-
ments, including the payoff checks, certain loan documents, and debt letters,
were referenced in the second amended complaint and central to Hesed-El’s
claims, and their authenticity wasn’t meaningfully disputed. See Horsley v.
Feldt, 304 F.3d 11251134 (11th Cir. 2002). Hesed-El also fails to connect the
court’s consideration of any particular document to its dismissal of any partic-
ular claim in the second amended complaint. So his argument on this point is
insufficient to preserve a challenge to the dismissal of the second amended
complaint. See Sapuppo, 739 F.3d at 681–82. In any case, he no longer seeks
to raise claims based on the payoff attempt, and the claims for wrongful fore-
closure and wrongful eviction were dismissed as being threadbare and conclu-
sory, not due to information from the defendants’ exhibits.
USCA11 Case: 20-14782       Date Filed: 11/24/2021     Page: 17 of 21




20-14782               Opinion of the Court                        17

Sapuppo, 739 F.3d at 680–81. We affirm the dismissal of the second
amended complaint on this basis.
B. Denial of Leave to Amend
        Before trial, district courts “should freely give leave [to
amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). In ex-
ercising its discretion to grant or deny leave to amend a pleading, a
district court may consider several factors, including “undue delay,
bad faith or dilatory motive on the part of the movant, repeated
failure to cure deficiencies by amendments previously allowed, un-
due prejudice to the opposing party by virtue of allowance of the
amendment, [and] futility of amendment.” Equity Lifestyle Props.,
Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1241
(11th Cir. 2009) (quotation marks omitted).
        The mere passage of time, without anything more, is an in-
sufficient reason to deny leave to amend, Bryant v. Dupree, 252
F.3d 1161, 1164 (11th Cir. 2001), but “[a] district court may find un-
due delay when the movant knew of facts supporting the new
claim long before the movant requested leave to amend, and
amendment would further delay the proceedings,” Tampa Bay
Water v. HDR Eng’g, Inc., 731 F.3d 1171, 1186 (11th Cir. 2013).
We we have recognized that prejudice to the defendant “is espe-
cially likely to exist if the amendment involves new theories of re-
covery.” Id. (quotation marks omitted).
     Here, the district court’s decision to deny leave to file a third
amended complaint was well within its discretion. Most
USCA11 Case: 20-14782          Date Filed: 11/24/2021        Page: 18 of 21




18                        Opinion of the Court                    20-14782

importantly, Hesed-El repeatedly failed to cure deficiencies in his
pleadings despite repeated amendment opportunities. Both times
Hesed-El was granted leave to amend, he was warned not to incor-
porate by reference factual allegations in attached exhibits and to
include all his factual allegations and claims in a single document.4
Despite these clear instructions, Hesed-El continued to submit and
rely on factual allegations contained solely in affidavits attached as
exhibits to the complaint. For example, less than a week after the
magistrate judge ordered him to “include all of his allegations in
one document” and not to “incorporate by reference affidavits,”
Hesed-El filed a second amended complaint which did just the op-
posite, purporting to “incorporate by reference” the factual allega-
tions contained in a seven-page Bill of Particulars attached to the
complaint. And his proposed third amended complaint, with an
accompanying “Affidavit in Support of 3rd Amended Complaint,”
was not meaningfully different.
       Thus, the record supports the district court’s conclusion that
Hesed-El repeatedly “failed to correct defects of which [he] had no-
tice.” See Bryant v. Dupree, 252 F.3d 1161, 1164 (11th Cir. 2001).
And Hesed-El’s “repeated failure to cure deficiencies by previous
amendments is an explicitly permitted reason for which the district


4 Hesed-El asserts that he was penalized simply for attaching exhibits to his
complaints, as the pleading rules permit. But that’s not what happened. Ra-
ther, the problem was Hesed-El presented his factual allegations in piecemeal
fashion across multiple documents, which made it difficult to discern the
claims he was raising and their factual grounds.
USCA11 Case: 20-14782        Date Filed: 11/24/2021      Page: 19 of 21




20-14782                Opinion of the Court                         19

court was entitled to deny his motion to amend.” Corsello v. Lin-
care, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (cleaned up).
       Nor was that the only factor supporting the denial of leave
to amend. The record supports the district court’s findings that
Hesed-El delayed in seeking amendment without good reason, did
so only after the defendants had fully briefed the merits of his
claims in the second amended complaint, and included a new the-
ory of recovery in the proposed third amended complaint based on
facts known long before he sought leave to amend. See Tampa Bay
Water, 731 F.3d at 1186.
        In moving for leave to file a third amended complaint,
Hesed-El acknowledged that, upon further review of the relevant
standards, his prior complaints were likely “shotgun” pleadings.
But he failed to explain why he hadn’t reviewed the relevant stand-
ards earlier, such as after receiving the magistrate judge’s order call-
ing the initial compliant a shotgun pleading at the outset of the case
and giving him detailed instructions on filing a proper complaint.
Rather, it appears he acted only after the defendants had fully
briefed their motions to dismiss the second amended complaint for
failure to state a claim—pointing out that most of Hesed-El’s claims
were based on the frivolous assertion that the “International Bill of
Exchange Money Order” was real money and not a worthless piece
of paper. Moreover, Hesed-El’s proposed amendments were sub-
stantial and substantive, not merely clarifying. Despite suggesting
that the defendants had misinterpreted the second amended com-
plaint, he dropped the claims based on the payoff attempt entirely.
USCA11 Case: 20-14782       Date Filed: 11/24/2021     Page: 20 of 21




20                     Opinion of the Court                 20-14782

He then added a new and expansive cause of action for negligence
based on facts known at the outset of the case.
       While the district court could have permitted further
amendment in these circumstances, we are not convinced it was
an abuse of discretion to deny leave. After all, the decision to grant
leave to amend is a discretionary one, and the court identified mul-
tiple factors, supported by the record, that weighed in favor of
denying leave to amend. See Equity Lifestyle Props., 556 F.3d at
1241. Accordingly, Hesed-El hasn’t shown that the district court
abused its discretion by denying leave to amend.
C. Denial of Post-Judgment Motions
        Finally, we affirm the denial of Hesed-El’s various post-judg-
ment motions. Reconsideration of a judgment generally is war-
ranted only where newly discovered evidence is presented or man-
ifest errors of law or fact are shown. Arthur v. King, 500 F.3d 1335,
1343 (11th Cir. 2007). Post-judgment motions are not for relitigat-
ing old matters or presenting arguments or evidence that could
have been raised before the entry of judgment. Id.
       Here, the district court reasonably denied Hesed-El’s post-
judgment motions. Hesed-El largely used these motions to rear-
gue matters that the district court had already addressed or to raise
issues that could have been raised before the entry of judgment.
See id. Moreover, Hesed-El presented no grounds for holding a
hearing, and his requests for judicial notice related to alleged facts
USCA11 Case: 20-14782         Date Filed: 11/24/2021      Page: 21 of 21




20-14782                Opinion of the Court                          21

that didn’t undermine the court’s judgment or provide grounds for
reconsideration.
                           IV. Conclusion
        In sum, we affirm the dismissal of Hesed-El’s second
amended complaint for failure to state a claim, the denial of his
motion for leave to file a third amended complaint, and the denial
of his various post-judgment motions.
       AFFIRMED. 5




5Hesed-El’s motion for leave to supplement the record on appeal is DENIED
as moot.